*410June 12, 1953
To the Honorable, the House of Representatives of the State of Rhode Island and Providence Plantations '
We have received from the honorable house of representatives a resolution requesting, in accordance with the provisions of section 2 of article XII of amendments to the constitution of this state, our written opinion upon a certain question of law. This question is stated as follows:
“May the milk control board by regulation, establish separate prices for milk sold to consumers in various localities or markets in the state?”
It appears that the substance of the question is covered in general laws 1938, chapter 215, as amended. Under section 4 of that statute certain powers were expressly granted to the board of milk control, among which was the authority to make pertinent regulations and to' establish, after investigation and public hearing, minimum wholesale and retail prices to be charged for milk distributed for sale within the state. That section further provides: “Upon fixing said minimum prices, which shall apply to the various grades and classes of milk and which may vary in the several markets and localities of the state, the board shall furnish all dealers registered in the state with a schedule of such prices * * *.”
According to such provisions the answer to the propounded question is in the affirmative.
Edmund W. Flynn
Antonio A. Capotosto
Hugh B. Baker
Francis B. Condon
Jeremiah E. O'Connell